DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The Examiner notes that the IDS filed 18 August 2022 failed to include a copy of the Extended European Search Report for Application EP 19818708. However, the Examiner was able to readily obtain a copy of the search report, and the document has been considered and made of record on the attached Form PTO-892.

Response to Arguments

3.	Applicant’s arguments, see page 6, line 11 to page 9, line 8, filed 18 August 2022, with respect to the 35 USC 112(b) rejection of claims 1, 4, 5, 7-19, 22, 23 and 41 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1, 2, 4, 5, 7-19, 22, 23 and 41 has been withdrawn in view of the arguments regarding claims 1 and 23 and the amendments to claims 19 and 22. 

4.	Applicant’s arguments, see page 7, lines 9-20, filed 18 August 2022, with respect to the 35 USC 102 rejections of claims 1, 4, 5, 7, 9-18 and 22 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1, 4, 5, 7, 9-18 and 22 been withdrawn since the subject matter of cancelled claim 1 has been incorporated into claim 1. 

5.	Applicant’s arguments, see page 7, line 21 to page 10, line 3, especially page 7, line 25 to page 9, line 16, filed 18 August 2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the device of claim 1 comprising the recited mixed matrix membrane comprising the recited branched nanoparticles. The Examiner likewise agrees with Applicants that the prior art made of record fails to teach or fairly suggest he composition of claim 23 comprising the recited branched nanoparticles or the method of claim 41 for forming a mixed matrix membrane comprising the branched nanoparticles.

EXAMINER’S AMENDMENT

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.	The application has been amended as follows: 

In original claim 7, renumbered as claim 4, insert a period (.) at the end of line 1.

In original claim 18, renumbered as claim 15, insert a period (.) at the end of the claim.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 26, 2022